210 Ga. 282 (1954)
79 S.E.2d 801
ALTMAN et al.
v.
STROUSE.
18414.
Supreme Court of Georgia.
Submitted November 10, 1953.
Decided January 12, 1954.
Wm. J. Neville, W. G. Neville, for plaintiffs in error.
Geo. M. Johnston, contra.
*284 HAWKINS, Justice.
1. The first and third special grounds of the motion for new trial complain of the admission in evidence of testimony of witnesses as to the transaction in regard to the bill of sale to the tractor and other equipment, because the balance due thereon was a fixed amount and unquestioned and therefore this evidence was prejudicial and confusing to the issues involved. If this were true, any error committed here would be harmless since the admission of evidence tending to prove admitted facts is not reversible error. Battle v. Braswell, 107 Ga. 128 (32 S.E. 838); Moss v. Youngblood, 187 Ga. 188 (200 S.E. 689); First Nat. Bank of Cornelia v. Kelly, 190 Ga. 603 (10 S.E.2d 66); Adler v. Adler, 207 Ga. 394 (61 S.E.2d 824). However, the testimony *283 of witnesses in regard to the transactions of Salter with the bank and the arrangements he had made relative to paying off his debts with it was submitted by the defendant to prove the allegations of his traverse and answer, and it was relevant and material to the issues, and the court did not err in overruling the objections thereto. Beasley v. Burt, 201 Ga. 144 (4), 155 (39 S.E.2d 51), and citations.
2. The second special ground complains of the overruling of an objection that the evidence was "irrelevant and inadmissible." This is not such an objection as it would be reversible error to overrule. Pippin v. State, 205 Ga. 316 (53 S.E.2d 482); Haslerig v. Watson, 205 Ga. 668 (54 S.E.2d 413); Sykes v. Collins, 208 Ga. 333 (66 S.E.2d 717).
3. The evidence, while conflicting on many points, was sufficient to support the allegations of the defendant's traverse and answer to the effect that the tractor was sold in a trade between Altman Motor Company and Salter, and that the alleged mistake in canceling the bill of sale of record was not relievable in equity. See Code § 37-202; Helton v. Shellnut, 186 Ga. 185 (4) (197 S.E. 287); Yablon v. Metropolitan Life Ins. Co., 200 Ga. 693, 704 (2) (38 S.E.2d 534); Hood v. Connell, 204 Ga. 782, 783 (3b) (51 S.E.2d 853). Therefore, the general grounds are without merit, and since none of the grounds of the motion for new trial as amended is meritorious, the court did not err in overruling it.
Judgment affirmed. All the Justices concur, except Duckworth, C. J., not participating.